   8:20-cr-00237-BCB-MDN Doc # 22 Filed: 02/26/21 Page 1 of 1 - Page ID # 39




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:20-CR-237

        vs.
                                                                      ORDER
JACOB FAY,

                       Defendant.


       This matter is before the Court on the United States of America’s Motion for Dismissal

Filing 21. Under Federal Rule of Criminal Procedure 48(a), leave of court is granted for the

dismissal of the Indictment without prejudice against Defendant, Jacob Fay.

       IT IS ORDERED:

   1. The government’s Motion for Dismissal (Filing 21) is granted, and this action is dismissed,

       without prejudice against Defendant, Jacob Fay.

       Dated this 26th day of February, 2021.



                                                   BY THE COURT:


                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge
